MEMORANDUM **
Si Yae Na Chun, a native of Japan and citizen of Korea, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s order denying her motion to rescind a deportation order entered in ab-sentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 821 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The agency did not abuse its discretion in denying Chun’s motion to reopen because the motion was untimely, see 8 U.S.C. § 1229a(b)(5)(C)(i) (an alien seeking to reopen and rescind an in absentia removal order based on exceptional circumstances must file the motion within 180 days), and Chun failed to establish that she qualified for equitable tolling of the statutory deadline, see Iturribarria, 321 F.3d at 897 (equitable tolling is available to a petitioner who establishes that she suffered from deception, fraud or error, and exercised due diligence in discovering such circumstances).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.